internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-169386-02 cc corp b3 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer company individual holding sub year year year year year year 6_month month tam-169386-02 month month month date date a b c d e f g h i j k l m n o p q issue tam-169386-02 whether the distribution of dollar_figureh which takes the form of a sec_305 dividend and is followed by a recapitalization at a later date should be taxed as a dividend or as capital_gain conclusion the distribution of dollar_figureh is taxable as a dividend because even if the step_transaction_doctrine applies to treat the distribution and recapitalization as occurring simultaneously sec_1_301-1 of the income_tax regulations applies to treat the distribution as a separate transaction facts the information submitted indicates that taxpayer is the common parent of a consolidated_group during year and year taxpayer acquired a of the common_stock of company a corporation the remaining b was owned by an unrelated individual individual between year and year the relationship between taxpayer and individual deteriorated and was contentious among the disagreements between the parties was that taxpayer wanted company to make annual dividend distributions of a significant portion of its current earnings while individual preferred that company retain any excess cash for expansion and growth from year on there were numerous discussions regarding a sale of taxpayer's interest in company taxpayer's purchase of individual's interest or a sale of both interests to a third party however the parties could not come to terms in early month of year individual proposed two alternatives for purchasing taxpayer's company stock first individual proposed to purchase the stock for dollar_figurec pursuant to which taxpayer would receive net after tax proceeds of dollar_figured second individual proposed that company distribute to taxpayer a dividend of dollar_figuree and individual purchase taxpayer's stock for dollar_figuref under the second proposal taxpayer would receive net after-tax proceeds of dollar_figured for its stock and individual would indemnify taxpayer for any_tax resulting from the characterization of the dividend as proceeds from the sale by taxpayer of its stock taxpayer subsequently transferred the stock of company to sub a wholly owned subsidiary of taxpayer and a member of the consolidated_group in a nonrecognition_transaction after that transfer however taxpayer continued to represent sub in all matters relating to sub's ownership of the company common_stock in this memorandum for purposes of simplicity taxpayer will be treated as the owner of the company common_stock owned by sub tam-169386-02 negotiations ensued in which variations on the above proposals were discussed including converting taxpayer's common_stock into preferred_stock after a distribution taxpayer and individual finally agreed that company would declare a dividend in the total amount of dollar_figureg that was payable at the election of the shareholders either in cash or additional shares of company common_stock up until the moment at which each shareholder made its election each was free to receive its share of the dividend in cash or stock on month date year individual contributed his common_stock in company to a wholly owned corporation holding four days later company declared a pro_rata dividend in the amount of dollar_figureg that was payable at the election of its shareholders in either cash or additional common_stock of company the following day taxpayer elected to receive its share of the dividend in cash which amounted to dollar_figureh and on the next day holding elected to receive its share of the dividend in additional shares of company common_stock because holding received additional shares of company common_stock and taxpayer did not holding's percentage of outstanding_stock of company went up to i while taxpayer's decreased to j taxpayer reported the cash received in the amount of dollar_figureh as a dividend received from a -owned corporation taxable under sec_301 taxpayer takes the position that the cash received in the amount of dollar_figureh is a distribution under sec_305 thus treated as a distribution under sec_301 taxpayer therefore claimed an dividends received deduction drd under sec_243 permitting such deductions in the case of dividends received from a or more owned corporation in the amount of dollar_figurek on taxpayer's year consolidated federal_income_tax return it is assumed that company had earnings_and_profits in excess of dollar_figureg in connection with the purported dividend and other agreements entered into in late month year taxpayer and holding amended their shareholders agreement to provide that either company shareholder could cause company to pay a pro-rata cash dividend in an aggregate amount equal to the lesser_of i dollar_figurel per month ii the amount permitted to be distributed under the credit agreement to which company was a party or iii the maximum dividend that company could pay under state law in month month and month of year company paid the dollar_figurel monthly dividends until the shareholders agreement was revised in conjunction with the recapitalization described below during month year after certain banks gave individual their consent taxpayer holding and company agreed to and consummated an exchange by taxpayer of all of its company common_stock for company preferred_stock the technical_advice was not requested and this memorandum does not opine concerning whether the proper drd i sec_80 or or whether sec_1059 applies tam-169386-02 preferred with an aggregate par_value of dollar_figurem and a redemption value and liquidation preference in the same amount the recapitalization the preferred had an n dividend rate which would increase o each year after p years to a maximum of q it also included certain accelerators if any dividend was not paid timely it also provided that company could but was not required to redeem the preferred at par_value at any time after date taxpayer could not require company to redeem the preferred nor was the preferred mandatorily redeemable on a certain date taxpayer reported all distributions received from company with respect to the preferred as dividends under sec_316 and sec_301 in four separate transactions in year and year the preferred was redeemed for purposes of this memorandum it is assumed that the preferred is properly treated as preferred_stock for federal tax purposes the examining agent and appeals officer argue that the year distribution of dollar_figureh should not be respected as a dividend they argue that the distribution and the recapitalization should be stepped together under the step_transaction_doctrine and in effect should be treated as occurring simultaneously accordingly the dollar_figureh should be treated as other_property received in the recapitalization under sec_356 and gain rather than dividend income must be recognized the examining agent raises an additional argument that the dollar_figureh payment received by taxpayer from company in year be treated as received in partial_redemption of taxpayer's company common_stock taxpayer argues that the distribution and recapitalization should not be stepped together but even if the distribution and the recapitalization are treated as occurring simultaneously under the step_transaction_doctrine sec_1_301-1 requires that the distribution still be classified as a dividend law and analysis in analyzing the federal tax consequences of the transactions described herein we will first assume that the distribution of dollar_figureh to taxpayer and the subsequent recapitalization are steps of a single transaction at the conclusion of which taxpayer would have no common_stock in company after analyzing the transaction with this assumption we will then if necessary determine if the step_transaction_doctrine properly applies to treat the transactions described herein as steps of a single transaction sec_305 provides that if a distribution is at the election of any of the shareholders payable either a in its stock or b in property then the distribution shall be treated as a distribution_of_property to which sec_301 applies tam-169386-02 sec_356 provides that if sec_354 or sec_355 would apply to an exchange but for the fact that boot was also received in the exchange then gain if any shall be recognized but not in an amount in excess of the boot sec_356 provides that if an exchange described in sec_356 has the effect of the distribution of a dividend then the gain recognized therein shall be treated as a dividend but not in excess of the recipient’s ratable share of the distributor’s earnings_and_profits sec_1_301-1 provides a distribution to shareholders with respect to their stock is within the terms of sec_301 although it takes place at the same time as another transaction if the distribution is in substance a separate transaction whether or not connected in a formal sense this is most likely to occur in the case of a recapitalization a reincorporation or a merger of a corporation with a newly organized corporation having substantially no property revrul_69_34 1969_1_cb_105 provides that cash received in a recapitalization in lieu of fractional shares is subject_to sec_302 if the cash represents a mere mechanical rounding off of fractional share interests and is not separately bargained-for consideration otherwise the distribution will be treated either as the receipt of boot under sec_356 or as a distribution to which sec_301 applies depending upon all facts and circumstances involved citing sec_1_301-1 revrul_72_57 1972_1_cb_103 applied revrul_69_34 to the following fact pattern corporation x had dollar_figure par_value common_stock outstanding of which corporation y owned approximately the remaining stock was held by various minority shareholders none of whom owned as many as shares in order to eliminate the minority shareholders x issued one new share of dollar_figure par_value common_stock in exchange for shares of the existing stock and paid cash in lieu of fractional shares revrul_72_57 held that the cash received by y is treated under sec_302 as having been received in redemption of fractional share interests revrul_78_351 1978_2_cb_148 modified revrul_72_57 revrul_78_351 states that revrul_69_34 does not apply to y in the facts of revrul_72_57 because the sole business_purpose of the reorganization described therein was to eliminate the interest of the minority shareholders accordingly revrul_78_351 holds that the cash received by y must be treated as boot in the recapitalization under sec_356 taxable under its facts as a dividend under sec_356 however the ruling notes that i f the circumstances were such that the transaction was essentially a device by y to withdraw corporate earnings the provisions of sec_1_301-1 of the regulations would apply to the cash received by y in revrul_61_156 1961_2_cb_62 a target_corporation sold all of its assets to a newly formed acquiring_corporation in exchange for acquiring stock acquiring notes and cash acquiring then issued of its stock to the public target then liquidated distributing of acquiring stock cash and notes to its shareholders the revenue_ruling held that the transaction was a reorganization within the meaning of tam-169386-02 sec_368 and sec_368 with regard to the cash and other_property received by the target shareholders the revenue_ruling focuses on whether the shareholders exchanged part of their target stock for boot in the reorganization under sec_356 or whether the shareholders received a separate distribution under sec_1_301-1 the ruling in effect finds that the transaction was a mere recapitalization and reincorporation coupled with an unrelated withdrawal of funds and accordingly holds that the cash and other_property were distributed under sec_301 separately from the reorganization there was no sale because the dominant purpose was to withdraw corporate earnings at capital_gains rates while continuing the equity_interest in substantial part in a business_enterprise conducted in corporate form the issuance of stock to new investors was not needed to implement the dominant purpose and therefore the rest of the transaction was not fruitless without it and so dependent on it applying the relevant authorities to the facts and circumstances and assumptions described above it must be determined whether the distribution of the dollar_figureh is properly taxable as boot in the recapitalization or is in substance a separate transaction in either case the economic result to the taxpayer is the same ie in the end taxpayer has preferred and dollar_figureh and no common_stock the fact that taxpayer is a corporation and would be entitled to a drd if the distribution is treated as a dividend is not a relevant fact or circumstance among the facts and circumstances to consider is the shareholders’ history of disagreement concerning the payment of dividends and of attempting to sever their interests in company by way of various types of sales it was while taxpayer was negotiating to actually sell all its stock that the parties finally agreed to a transaction where company would declare a dividend payable in additional stock or cash the parties also discussed taxpayer's exchange of its common_stock for the preferred and for purposes of this memorandum we are assuming that the distribution and the exchange were definitively agreed upon and that they took place at the same time in the end taxpayer had dollar_figureh and preferred and no common_stock while holding still held its original common_stock and the newly issued stock which it received in the distribution although the complete separation of taxpayer’s and holding’s interests in company may have been the best possible result for taxpayer the receipt of an dollar_figureh dividend with a continuing interest in company was a much improved position for taxpayer than where taxpayer previously stood accordingly the facts of this case tend to establish that the dollar_figureh distribution represents separately bargained-for consideration and that the distribution is in substance a separate transaction from the recapitalization notwithstanding that it is assumed that it takes place at the same time as the recapitalization therefore the dollar_figureh distribution is taxable as a dividend tam-169386-02 the examining agent also argues that the substance of the transaction is that the dollar_figureh payment received by taxpayer from company in year was received in partial_redemption of taxpayer's company common_stock rather than in the recapitalization however in order for there to be a redemption taxpayer must actually surrender stock see 61_tc_443 aff'd without opinion 507_f2d_1279 5th cir and 99_tc_561 see also 120_tc_12 at n under the actual facts at issue there was no surrender of stock by taxpayer for the dollar_figureh thus the dollar_figureh payment cannot be treated as being made in redemption of taxpayer’s company common_stock on the other hand if the distribution and recapitalization are treated as occurring simultaneously arguably all of the common exchanged by taxpayer for cash and preferred could be bifurcated to treat a portion of the common as exchanged for the preferred in a recapitalization and a portion as redeemed at the same time for dollar_figureh nevertheless the analysis set forth above is equally applicable to the bifurcation argument and therefore the dollar_figureh is not taxable as redemption proceeds based on our analysis above that the dollar_figureh distribution is taxable as a dividend even if the transactions are stepped together it is unnecessary to determine whether the step_transaction_doctrine applies to the facts at issue caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent ken cohen senior technician reviewer branch office of associate chief_counsel corporate
